IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT



                             No. 01-40998
                         Conference Calendar


UNITED STATES OF AMERICA,

                                          Plaintiff-Appellee,
versus

RODNEY CAREY PALMER,

                                          Defendant-Appellant.

                        --------------------
           Appeal from the United States District Court
                 for the Eastern District of Texas
                        USDC No. 1:00-CR-103
                        --------------------
                           April 11, 2002

Before SMITH, DeMOSS, and PARKER, Circuit Judges.

PER CURIAM:*

     The Federal Public Defender appointed to represent Rodney

Carey Palmer has moved for leave to withdraw and has filed a

brief as required by Anders v. California, 386 U.S. 738 (1967).

Although Palmer was notified of his right to respond to his

counsel’s motion, Palmer has not filed a response.

     Our independent review of counsel’s brief and the record

discloses no nonfrivolous issue.   Accordingly, the motion for

leave to withdraw is GRANTED, counsel is excused from further

responsibilities herein, and the APPEAL IS DISMISSED.     See 5TH

CIR. R. 42.2.




     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.